Citation Nr: 0408912	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  94-14 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a chip fracture of the left astragalus, with 
slight flexion deformity of the second left toe, and with 
traumatic arthritis of the second metatarsal and proximal 
phalanx, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from February 1944 to February 
1946.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim for an evaluation 
in excess of 10 percent for service-connected left foot 
disability.  In June 1993, the veteran disagreed with that 
determination, and the RO issued a statement of the case 
(SOC) in July 1993.  In August 1993, the veteran's timely 
substantive appeal was received.  Thereafter, additional VA 
examinations were conducted in October 1993, June 1995, and 
September 1998.  Supplemental statements of the case (SSOCs) 
were issued in January 1994, October 1995, and October 1998.  
By a Board decision issued in March 1999, the claim was 
remanded.  

As noted in the Board's March 1999 remand, the veteran 
requested a Travel Board hearing.  That hearing was scheduled 
for September 1996.  In August 1996, the veteran indicated 
that he had no transportation to the scheduled September 1996 
Travel Board hearing.  In September 1996, the veteran was 
offered the opportunity to reschedule the Travel Board 
hearing.  The veteran's wife responded, by a statement 
received in October 1996, indicating that the veteran wanted 
to testify before the Board but did not have transportation.  
In October 1998, the veteran was advised that, if he wished 
to appear before the Board, he should return a statement 
signed by him.  The veteran did not return a request for a 
Travel Board hearing.  As noted in the Board's March 1999 
remand, the veteran has been afforded an opportunity for a 
hearing before the Board, and his lack of response to the 
October 1998 communication constitutes a withdrawal of his 
hearing request.

In October 1995, the veteran requested a personal hearing at 
the RO.  By a statement submitted and signed by the veteran 
in February 2004, the veteran withdrew that request.

In a statement received in June 1993, the veteran noted that 
secondary disability issues relating to the left knee, left 
hip, lower back, right hip, and right knee and leg, under the 
provisions of 38 C.F.R. § 3.310 had not been addressed.  
Those claims were denied in a rating decision issued in June 
2002.  The record before the Board does not reflect that the 
veteran has disagreed with or appealed those determinations, 
and no issue regarding service connection for a left knee, 
left hip, lower back, right hip, or right knee and leg 
disorder, is before the Board at this time.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for the equitable 
disposition of his claim.

2.  The medical evidence establishes that the veteran has a 
fused left knee and has a contracture of the Achilles tendon.  

3.  The veteran has increased left ankle pain and decreased 
ability to bear weight on the left ankle during flare-ups, 
and decreased left ankle range of motion.  


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for a 20 percent evaluation for service-connected 
residuals of a chip fracture of the left astragalus, with 
slight flexion deformity of the second left toe, and with 
traumatic arthritis of the second metatarsal and proximal 
phalanx, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5020, 5270-5273, 
5282, 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the residuals of his service-
connected left foot injury are more severely disabling than 
the assigned 10 percent evaluation reflects.


Duty to assist

The claim underlying this appeal was filed more than 10 years 
ago.  During the pendency of this claim, there have been 
numerous changes in laws governing veterans' benefits, in VA 
regulations, and in the interpretation of laws and 
regulations governing veterans' benefits.  

One of the changes in the applicable law during the pendency 
of this claim was enactment in November 2000 of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5103A(f) (West 2002).

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the claimant of evidence and 
information necessary to substantiate his or her claim and 
inform the claimant whether he or she or VA bears the burden 
of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, VA has a duty to assist the claimant in obtaining the 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The VCAA also provides that 
the duty to assist includes providing a medical examination 
or obtaining medical opinion if necessary to make a decision 
on the claim.  

The lengthy procedural history of this claim includes many 
actions under provisions preceding the VCAA and numerous 
actions under the VCAA.  Summarizing briefly those actions, 
in April 1993, the RO denied the veteran's claim for an 
increased evaluation for his left foot disability, after 
obtaining the VA records which the veteran had indicated 
would substantiate the claim.  However, the VA inpatient and 
outpatient records from October 1992 to February 1993 
disclosed only treatment of the veteran's right foot, not the 
left.  The July 1993 SOC advised the veteran of the criteria 
used to evaluate his service-connected left foot disability.  

An additional rating decision was issued in September 1995, 
and SSOCs were issued in January 1994 and September 1995.  
Additional VA examinations were conducted, and additional VA 
clinical records were obtained.  Another SSOC, addressing the 
additional evidence obtained from January 1995 through May 
1998, was issued in October 1998.  

In March 1999, the Board remanded the claim, directing 
additional development of evidence pursuant to DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In April 1999, the RO offered 
the veteran the opportunity to submit additional evidence.

In February 2002, the RO issued a letter which specifically 
advised the veteran of the enactment of the VCAA and outlined 
the provisions of that act.  The letter described the 
veteran's responsibilities and the efforts that VA would make 
to assist in the development of his claim.  On page three, 
the letter advised the veteran that he should submit "any 
evidence" which would support his claim.

The SSOC issued in June 2002 provided the veteran with the 
full text of the regulation at 38 C.F.R. § 3.159, as revised 
to incorporate and implement the provisions of the VCAA.  
This SSOC also provided the text of the regulations at 
38 C.F.R. §§ 4.40, 4.45, and 4.59, and the criteria for each 
level of evaluation under Diagnostic Codes 5270 through 5274, 
as well as the criteria at Diagnostic Codes 5003 and 5010.

The VCAA provides that the duty to assist includes providing 
any medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  In this case, the 
claimant has been afforded a VA examination pertinent to his 
left foot disability in October 1993, June 1995, September 
1998, April 1999, and February 2002.  The duty to provide 
medical examination and to obtain medical opinion has been 
fulfilled. 

The many communications of record amply demonstrate that VA 
has complied with VCAA requirements to notify and assist the 
claimant.  It has been less than one year since the RO last 
advised the claimant of the provisions of the VCAA, but the 
VCAA does not bar the Board from completing appellate review 
of this claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701(b), 117 Stat. 2651, § ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  However, as noted in this case, the initial 
actions of the AOJ had been issued many years prior to 
enactment of the VCAA, the veteran's substantive appeal was 
perfected prior to enactment of the VCAA, and the Board 
issued a Remand prior to enactment of the VCAA.  The veteran 
was advised of the enactment of the VCAA in a February 2002 
letter and by a June 2002 SSOC, among other communications 
prior to return to the Board of the claim.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim for an increased evaluation, the timing of the notice 
does not comply with the express requirements of the law as 
found by the CAVC in Pelegrini.  While the CAVC did not 
address whether, and, if so, how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
428, 429.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  

The only way the AOJ could provide such a notice in cases 
such as this, where an initial adjudicative determination was 
issued prior to enactment of the VCAA, and appeal was 
perfected, and a Board decision issued as well before 
enactment of the VCAA, would be to vacate all initial 
adjudicative determinations which had not yet become final 
when the VCAA was enacted.  Such action would nullify the 
notice of disagreement and substantive appeal of the initial 
adjudication in this case that were filed by the appellant to 
perfect the appeal to the Board.  This would be an absurd 
result, and as such it is not a reasonable construction of 
38 U.S.C.A. § 5103(a).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. at 428, 429.  Similarly, a claimant 
is not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice as to the claim addressed in this 
decision was harmless error.  While the notice of enactment 
of the VCAA provided to the appellant in February 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the 
readjudication of the claim following remand from the Board, 
and prior to the second transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

The claimant has been provided with many opportunities to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The Board finds that there is no 
prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was advised that he should submit "any 
evidence" he had, and was afforded numerous 
opportunities to do so.  The Board finds that the many 
notifications of record are adequate to notify the 
veteran that he should submit or identify any evidence 
he had regarding his claim.  In particular, the Board 
notes that the February 2002 letter to the veteran about 
the VCAA specifically advised him he could assist with 
his claim by telling VA about "any additional 
information or evidence."

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the 
claim may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be 
avoided).  VA has fully satisfied its duties to inform 
and assist the veteran as to the claim addressed in this 
decision in this case.  

Factual Background

Historically, the veteran's service clinical records reflect 
that he sustained a broken left ankle in August 1944.  
Service connection for the residuals of a fracture, left 
ankle, was granted by a rating decision dated in April 1946, 
and a noncompensable evaluation was assigned.  In December 
1947, the service-connected disability was recharacterized as 
a chip fracture, left astragalus, with slight flexion 
deformity of second left toe, with traumatic arthritis, 
second metatarsal and proximal phalanx, and that disability 
was evaluated as 10 percent disabling effective from 
September 1947.  For purposes of information only, and 
without reliance thereon, the Board notes that "astragalus" 
is another term for the talus, the highest bone of the foot, 
the one which articulates with the tibia and fibula of the 
leg to form the ankle joint, also popularly known as the 
ankle bone.  Dorland's Illustrated Medical Dictionary 159, 
1661 (27th ed. 1988).

On VA examination conducted in 1951, the veteran reported 
that he had no use of the toes of the left foot and that it 
was painful to put pressure on the left foot.  He also 
reported pain and swelling of the ankle.  He did not limp.  
There was no deformity of the left ankle.  There was 3+ 
tenderness under each malleolus.  There was a 10 percent 
restriction of motion in eversion and inversion.  
Dorsiflexion and plantar flexion were full.  There was mild 
hammertoe deformity.  The examiner concluded that the veteran 
had residuals of an injury to the left talus.  The 10 percent 
evaluation was continued.

In October 1966, the veteran informed VA that he had 
sustained a fall at home in January 1966 as the result of his 
left foot disability.  Radiologic examination conducted in 
January 1966 disclosed suspicion of an avulsion fracture of 
the tibial spine.  The summary of a January 1966 through 
March 1966 private hospitalization discloses that the 
assigned diagnosis was impression of acute gout arthritis and 
possible internal derangement of the left knee.  Left 
meniscectomy was performed in February 1966, with findings of 
partially destroyed and detached lateral and medial meniscus.  
The veteran sought service connection for his left knee 
disorder.  That claim was denied by a rating decision dated 
in November 1966.

In 1982, the veteran again sought service connection for a 
left leg disorder.  A diagnosis of neuropathy of the left 
foot secondary to diabetes mellitus was noted.  The 10 
percent evaluation for residuals of a fracture, left 
astragalus, was continued.

By a claim submitted in November 1992, the veteran sought an 
increased evaluation for service-connected left foot 
disability.  VA inpatient and outpatient clinical records 
dated in 1992 reflect that the veteran had cellulitis of the 
right (non-service-connected) foot secondary to Charcot foot 
due to diabetic ulceration.  These records are, however, 
devoid of evidence of treatment of the service-connected left 
foot.  

On VA examination conducted in October 1993, the veteran had 
an antalgic gait, marked atrophy of the left thigh, marked 
limitation of motion of the left knee, and a 20-degree 
equinus deformity of the left ankle.  Plantar flexion was to 
approximately 40 degrees.  The Achilles tendon was tight.  
Radiologic examination of the left foot demonstrated 
degenerative changes especially in the first tarsal-
metatarsal joint.  The examiner concluded that the veteran 
was status post left astragalus fracture with degenerative 
changes of the left foot and first tarsal-metatarsal joint.  
The examiner also concluded that there was no causal 
relationship between the left ankle disability and the left 
knee and hip disorders.  

On private examination conducted in April 1994, the veteran 
complained of having left ankle swelling at the end of the 
day.  Examination of the left foot demonstrated crude 
sensation to touch and limited active ankle dorsiflexion, 
which was weak.  Passively, the left foot and ankle could be 
brought to a neutral position.  There was diffuse left ankle 
tenderness.  The assessment was left ankle synovitis.

On VA examination conducted in June 1995, the veteran 
complained of left foot pain.  The veteran had an antalgic 
gait.  The left foot showed approximately 20 degrees of 
equinus deformity, which increased upon forced dorsiflexion.  
The Achilles tendon was tight and painful upon range of 
motion.  The second metatarsophalangeal joint motion was 
decreased and painful on both palpation and range of motion.  
There were multiple areas of degenerative joint disease 
around the midtarsal joints as well as the second 
metatarsophalangeal joint.  The veteran placed most of his 
weight on his right lower extremity.  There was a moderately 
severe left heel cord contracture.  There was plantar flexion 
of the left ankle to 40 degrees and dorsiflexion to 20 
degrees.

VA outpatient records dated from January 1995 to May 1998 and 
reports of VA hospitalizations in February 1998 and April 
1998 disclose voluminous notes of treatment for chronic, non-
healing ulcers on the veteran's right foot.  The records are 
devoid of notations regarding clinical treatment of the left 
foot.

On VA examination conducted in September 1998, the veteran's 
left ankle displayed an equinus deformity with a position of 
-10 degrees and about 10 degrees of dorsiflexion back to a 
neutral position.  The veteran had plantar flexion from 10 
degrees to 30 degrees.  Subtalar range of motion was 1: 1, 
which the examiner stated was abnormal.  There was a total 
range of motion of the subtalar joint of around 15 degrees.  
The first metatarsophalangeal joint displayed limitation of 
motion.  There was no pain on palpation.  Neurologic 
examination revealed decreased pinpoint sensation.  
Radiologic examination disclosed dorsal exostosis at the 
medial cuneiform and first metatarsal joints.  There was 
degenerative joint disease at the second and third metatarsal 
joints and spurring of the talonavicular joint.  The examiner 
concluded that there was left foot drop with restrictions of 
left ankle dorsiflexion.  

On VA examination conducted in April 1999, the examiner 
concluded that the veteran had full range of motion of the 
left ankle and there was no ankylosis.  As well, there was no 
ankylosis of the subtalar joint.  Because of the veteran's 
inability to stand, it was not possible to conduct radiologic 
examination of the os calcis or astragalus.  The examiner 
stated that the veteran's left foot disability was severe and 
had resulted in actual loss of use of the left foot.  The 
veteran had a flaccid left foot, was unable to dorsiflex the 
foot, and had no active range of motion.  There was no active 
range of motion and no pain on range of motion.  The examiner 
noted that the veteran had 30 degrees of range of passive 
motion of the left ankle but was unable to move the left 
ankle due to flaccidity of the foot.

Another examiner also conducted an April 1999 VA examination.  
This examiner concluded that the veteran had a range of 
motion of 45 degrees, or plantar flexion to neutral.  That 
range of motion was reduced to 25 degrees of plantar flexion 
during flare-ups.  Radiologic examination disclosed soft 
tissue swelling.  Radiologic examination disclosed no 
ankylosis of the left subastragalus or tarsal joint.  The 
examiner concluded that the veteran had functional use of the 
left foot at times and was able to use a walker with partial 
weight bearing on the left foot.  However, during flare-ups 
the veteran required a wheel chair for long distances.  

May 2000 VA outpatient treatment notes reflect that the 
veteran's left knee was fused, requiring him to depend on a 
walker or wheelchair for ambulation.  VA outpatient treatment 
records dated in November and December 2001 describe the 
veteran's left leg as rigid in fixed extension.  

On VA examination conducted in February 2002, the veteran had 
ankle dorsiflexion to the neutral position and plantar 
flexion to 20 to degrees.  There was good preservation of 
midfoot joint spaces on radiologic examination.  The veteran 
had hammertoe deformities of the left foot and traumatic 
arthritis of the second metatarsophalangeal joint by history.  
The examiner concluded that gouty arthritis had destroyed the 
veteran's joints in the first through fifth metatarsals, 
overshadowing the post-traumatic arthritis of the second 
metatarsal.  The veteran had stocking anesthesia from the 
knee down due to diabetic peripheral neuropathy.  There was 
diffuse muscle wasting of both lower extremities, worse on 
the left.  There was no dorsalis pedis or posterior tibial 
pulse in the left foot.

Applicable laws and regulations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Normal ankle joint motion is from 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.  Limited motion of the ankle 
warrants a 20 percent rating when marked, and a 10 percent 
rating when moderate.  38 C.F.R. 4.71a, Diagnostic Code (DC) 
5271.

Diagnostic Code 5270 provides that ankylosis in plantar 
flexion, less than 30 degrees, warrants a 20 percent rating.  
When the ankle is ankylosed in plantar flexion, between 30 
degrees and 40 degrees, or in dorsiflexion between 0 and 10 
degrees, a 30 percent rating is warranted.  Ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity warrants a 40 
percent rating.   38 C.F.R. 4.71a, Diagnostic Code 5270 
(2003).

Under Diagnostic Code 5284, a 10 percent rating is 
appropriate for "moderate" foot injuries, a 20 percent rating 
is appropriate if such foot injuries are "moderately severe," 
and a 30 percent rating is available for "severe" foot 
injuries.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Moreover, 
38 C.F.R. § 4.59 provides for evaluation of arthritis based 
on limitation of motion due to pain.

Analysis

The veteran's left foot disability is currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.71a, DC 5010.  DC 
5010 provides the criteria used to evaluate traumatic 
arthritis.  Under DC 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under DC 5003.  Under DC 5003, degenerative 
arthritis established by x-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The clinical evidence establishes that, beginning with the 
veteran's first post-service VA examination in 1951, he has 
complained of pain and swelling in the left ankle and has 
complained that it was painful to put pressure on the left 
foot.  The evidence obtained during the pendency of this 
appeal reflects that the veteran continues to have those same 
complaints.

The medical evidence reflects that the veteran has decreased 
range of active motion of the left foot.  The medical 
evidence makes it clear that this diminished range of motion 
of the ankle is, at least in part, due to the fusion of the 
veteran's left knee and resulting atrophy of the left leg 
muscles and tightness of the left Achilles tendon.  

Each of the examiners who evaluated the veteran during the 
pendency of this claim concluded that the veteran's left foot 
disability did not result in ankylosis of the joint.  Some 
examiners who evaluated the veteran during the pendency of 
this appeal concluded that the veteran had a flaccid foot, 
with no active motion of the left foot, as the result of the 
left knee fusion, diabetic neuropathy, and Achilles tendon 
tightness.  Other examiners, in contrast, concluded that the 
veteran did have some active motion of the left ankle, and 
the examiners described that range of motion as varying from 
20 degrees to 45 degrees.  

An examiner who conducted VA examination in April 1999 
concluded that the veteran had a left ankle range of motion 
of 45 degrees, reduced to 20 degrees during flare-ups.  That 
same examiner opined that the veteran had functional use of 
the left foot, at least for purposes of ambulation, except 
during flare-ups.  The examiner did not specifically state 
whether the flare-ups which resulted in loss of motion and 
loss of function for ambulation were flare-ups of the 
veteran's service-connected traumatic arthritis or were 
flare-ups of some other disorder.  The examination report 
suggested that the veteran had additional pain on use during 
a flare-up.  While the clinical evidence reflects that some 
of the veteran's lack of full active range of motion of the 
left ankle is due to left knee fusion, left Achilles tendon 
contracture, and diabetic neuropathy, the evidence that the 
veteran's active range of motion of the left ankle is further 
impaired during flare-ups suggests that his further 
impairment is due to the service-connected left ankle 
disability.  

Abnormal motion of subtalar joint, apparently service-
connected, was also noted on VA examinations.  

The veteran has consistently complained of pain on use of the 
foot and pain with pressure for many years.  The veteran's 
service-connected left ankle disability apparently also 
results in some limitation of motion of the left ankle during 
flare-ups, as well as some abnormality of motion of the 
subtalar joint.  The veteran's additional loss of motion of 
approximately 20 degrees of plantar flexion alone would not 
be a compensable loss of motion under DC 5270.  However, the 
loss of motion together with the abnormal subtalar motion, 
together with pain during flare-ups, together with the non-
service connected disorders, results in the veteran being 
unable to use the left foot for ambulation during flare-ups 
of the service-connected left ankle disability.  

The medical evidence suggests that some of the veteran's left 
foot pain is due to gouty arthritis of the toes and to 
diabetic neuropathy.  However, the percentage of the 
veteran's pain that is due to service-connected disability 
has not been differentiated from pain due to the non-service-
connected disorders.  For this reason, the Board has 
considered all complaints of left foot pain on motion and use 
as service connected.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (where it is not possible to separate the 
effects of the service-connected condition versus a 
nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt be resolved in the claimant's favor and 
that such manifestations be attributed to the service-
connected disability).

The Board believes that the demonstrated symptomatology, when 
viewed in light of the veteran's complaints of pain, 
including during flare-ups, with attribution of all 
complaints of left foot and ankle pain to the service-
connected disability, more nearly approximates a moderately 
severe foot injury, so as to warrant a 20 percent evaluation 
under DC 5284.  Accordingly, a 20 percent evaluation is 
warranted.  38 C.F.R. §§ 4.47, 4.40, 4.45, 4.71a, DC 5284.  

However, the Board finds that an evaluation in excess of 20 
percent is not warranted.  The left ankle is not ankylosed, 
so as to warrant an evaluation in excess of 20 percent under 
DC 5270.  The other DCs applicable to the foot, DCs 5271-
5274, do not provide any schedular rating in excess of 20 
percent.  

The Board notes that an examiner who conducted an April 1999 
VA examination concluded that the veteran had loss of use of 
the left foot.  However, this examiner attributed the loss of 
use of the left ankle to flaccidity of the muscles and 
inability to actively move the left foot.  The medical 
evidence establishes that the veteran's service-connected 
left foot injury and traumatic arthritis did not result in 
impairment of any muscle function.  Thus, while the evidence 
establishes that the veteran has severe impairment of the use 
of the left foot, the medical evidence does not establish 
that flaccidity or equinus deformity of the left foot is 
attributable to the service-connected left foot disability.  
The veteran's inability to use the left leg muscles due to 
left knee fusion and diabetic neuropathy cannot serve as a 
basis for increasing the evaluation of the veteran's service-
connected left foot disability to 30 percent under DC 5284.  

Finally, the Board agrees with the RO's determination that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board again notes 
that the medical evidence clearly reflects that the service-
connected and non-service-connected left foot disorders have 
resulted in marked interference with the veteran's ability to 
walk and to perform activities of daily living, although only 
right foot ulcers attributed to diabetes have resulted in 
frequent periods of hospitalization.  However, the service-
connected left foot disability, when considered alone, does 
not present an exceptional or unusual disability picture.  
The criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An increased evaluation to 20 percent for left foot 
disability is granted, subject to laws and regulations 
governing the effective date of a monetary award; the appeal 
is granted to this extent only.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



